UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period:	June 30, 2013 Item 1. Schedule of Investments: Putnam Money Market Liquidity Fund The fund's portfolio 6/30/13 (Unaudited) REPURCHASE AGREEMENTS (51.5%) (a) Principal amount Value Interest in $281,429,000 joint tri-party repurchase agreement dated 6/28/13 with Citigroup Global Markets, Inc./Salomon Brothers due 7/1/13 - maturity value of $94,518,103 for an effective yield of 0.14% (collateralized by various mortgage backed securities with coupon rates ranging from 1.847% to 6.033% and due dates ranging from 9/1/15 to 9/1/44, valued at $287,057,580) $94,517,000 $94,517,000 Interest in $175,000,000 joint tri-party repurchase agreement dated 6/28/13 with Goldman Sach & Co. due 7/1/13 - maturity value of $131,639,426 for an effective yield of 0.13% (collateralized by various mortgage backed securities with coupon rates of 3.00% and due dates ranging from 9/15/42 to 10/15/42, valued at $178,500,001) 131,638,000 131,638,000 Interest in $71,600,000 joint tri-party repurchase agreement dated 6/28/13 with Credit Suisse Securities (USA) due 7/1/13 - maturity value of $20,750,225 for an effective yield of 0.13% (collateralized by various corportate bonds and notes with coupon rates ranging from 2.90% to 9.00% and due dates ranging from 3/23/15 to 12/15/66, valued at $75,181,484) 20,750,000 20,750,000 Interest in $45,850,000 joint tri-party repurchase agreement dated 6/28/13 with BNP Paribas Securities Corp. due 7/1/13 - maturity value of $12,900,140 for an effective yield of 0.13% (collateralized by various corporate bonds and notes with coupon rates ranging from 0.000% to 9.875% and due dates ranging from 1/30/14 to 7/1/42, valued at $48,142,501) 12,900,000 12,900,000 Interest in $77,525,000 joint tri-party term repurchase agreement dated 5/30/13 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 9/4/13 - maturity value of $17,254,849 for an effective yield of 0.11% (collateralized by a U.S. Treasury bond with a coupon rate of 6.00% and a due date of 2/15/26, valued at $79,075,562) 17,250,000 17,250,000 Interest in $80,050,000 joint tri-party term repurchase agreement dated 5/29/13 with RBC Capital Markets, LLC due 8/28/13 - maturity value of $17,254,744 for an effective yield of 0.11% (collateralized by various mortgage backed securities with coupon rates ranging from 2.10% to 6.50% and due dates ranging from 4/1/20 to 6/1/43, valued at $81,658,985) 17,250,000 17,250,000 Interest in $100,000,000 tri-party repurchase agreement dated 6/28/13 with JPMorgan Securities, Inc. due 7/1/13 - maturity value of $100,000,833 for an effective yield of 0.10% (collateralized by various U.S. Treasury notes with coupon rates ranging from 0.25% to 3.25% and due dates ranging from 5/31/14 to 12/31/16, valued at $102,004,856) 100,000,000 100,000,000 Interest in $75,000,000 tri-party repurchase agreement dated 6/28/13 with Barclays Capital, Inc. due 7/1/13 - maturity value of $75,000,625 for an effective yield of 0.10% (collateralized by a U.S. Treasury note with a coupon rate of 1.75% and a due date of 1/31/14, valued at $76,511,800) 75,000,000 75,000,000 Interest in $153,600,000 joint tri-party repurchase agreement dated 6/28/13 with Bank of Nova Scotia due 7/1/13 - maturity value of $75,000,625 for an effective yield of 0.10% (collateralized by a U.S. Treasury note with a coupon rate of 0.25% and a due date of 5/15/16, valued at $156,673,340) 75,000,000 75,000,000 Interest in $50,000,000 tri-party repurchase agreement dated 6/28/13 with UBS Warburg - London due 7/1/13 - maturity value of $50,000,250 for an effective yield of 0.06% (collateralized by a U.S. Treasury bond with a coupon rate of 2.75% and a due date of 8/15/42, valued at $51,000,019) 50,000,000 50,000,000 Interest in $256,000,000 joint tri-party term repurchase agreement dated 6/26/13 with Citigroup Global Markets, Inc./Salomon Brothers due 7/3/13 - maturity value of $102,000,992 for an effective yield of 0.05% (collateralized by various mortgage backed securities with coupon rates ranging from 2.500% to 6.500% and due dates ranging from 5/1/17 to 5/1/43, valued at $261,867,913) 102,000,000 102,000,000 Interest in $63,750,000 joint tri-party term repurchase agreement dated 6/27/13 with JPMorgan Securities, Inc. due 7/3/13 - maturity value of $27,000,225 for an effective yield of 0.05% (collateralized by various mortgage-backed securities with coupon rates ranging from 2.50% to 8.00% and due dates ranging from 3/1/18 to 6/1/43, valued at $65,027,570) 27,000,000 27,000,000 Interest in $63,250,000 joint tri-party term repurchase agreement dated 6/25/13 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 7/2/13 - maturity value of $23,750,231 for an effective yield of 0.05% (collateralized by a U.S. Treasury bill with a coupon rate of 0.00% and a due date of 10/17/13, valued at $64,515,033) 23,750,000 23,750,000 Interest in $256,000,000 joint tri-party term repurchase agreement dated 6/26/13 with Barclays Capital, Inc. due 7/3/13 - maturity value of $102,000,793 for an effective yield of 0.04% (collateralized by various mortgage-backed securities with coupon rates ranging from 2.372% to 7.150% and due dates ranging from 9/1/18 to 6/1/43, valued at $261,120,000) 102,000,000 102,000,000 Total repurchase agreements (cost $849,055,000) COMMERCIAL PAPER (7.4%) (a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd. 144A (Australia) 0.160 9/23/13 $16,000,000 $15,994,027 Canada (Government of) (Canada) 0.170 12/2/13 15,000,000 14,989,092 DnB Bank ASA 144A (Norway) 0.150 7/30/13 17,000,000 16,997,946 General Electric Capital Corp. 0.100 7/23/13 15,000,000 14,999,083 HSBC USA, Inc. (United Kingdom) 0.110 7/10/13 7,500,000 7,499,794 RBS Holdings USA, Inc. 0.140 7/17/13 6,900,000 6,899,571 Regency Markets No. 1, LLC 144A 0.170 7/15/13 13,000,000 12,999,141 Roche Holdings, Inc. (Switzerland) 0.100 8/6/13 2,000,000 1,999,800 Roche Holdings, Inc. (Switzerland) 0.085 7/24/13 8,500,000 8,499,538 Sumitomo Mitsui Banking Corp. (Japan) 0.175 7/29/13 6,600,000 6,599,102 Toronto-Dominion Holdings (USA), Inc. (Canada) 0.115 7/9/13 15,000,000 14,999,617 Total commercial paper (cost $122,476,711) U.S. GOVERNMENT AGENCY OBLIGATIONS (22.7%) (a) Yield (%) Maturity date Principal amount Value Federal Farm Credit unsec. discount notes 0.130 11/20/13 $20,000,000 $19,989,744 Federal Home Loan Bank sr. unsec.bond 0.172 9/20/13 28,000,000 27,999,690 Federal Home Loan Bank unsec. discount notes 0.110 7/24/13 10,500,000 10,499,262 Federal Home Loan Bank unsec. discount notes 0.100 10/23/13 20,000,000 19,993,667 Federal Home Loan Bank unsec. discount notes 0.100 11/20/13 25,000,000 24,990,139 Federal Home Loan Mortgage Corp. unsec. discount notes 0.135 7/1/13 36,583,000 36,583,000 Federal Home Loan Mortgage Corp. unsec. discount notes 0.100 11/18/13 3,500,000 3,498,639 Federal Home Loan Mortgage Corp. unsec. discount notes 0.140 12/20/13 25,000,000 24,983,278 Federal Home Loan Mortgage Corp. unsec. discount notes Ser. RB 0.140 10/10/13 21,930,000 21,921,386 Federal Home Loan Mortgage Corp. unsec. discount notes Ser. RB 0.095 10/15/13 25,600,000 25,592,839 Federal National Mortgage Association unsec. discount notes 0.135 7/3/13 49,650,000 49,649,628 Federal National Mortgage Association unsec. discount notes 0.100 11/20/13 25,050,000 25,040,119 Federal National Mortgage Association unsec. discount notes 0.145 12/18/13 30,000,000 29,979,458 Federal National Mortgage Association unsec. discount notes 0.140 12/23/13 6,000,000 5,995,917 Federal National Mortgage Association unsec. discount notes 0.140 12/26/13 30,000,000 29,979,233 Federal National Mortgage Association unsec. discount notes 0.100 1/8/14 18,000,000 17,990,450 Total U.S. Government Agency Obligations (cost $374,686,449) U.S. TREASURY OBLIGATIONS (10.0%) (a) Yield (%) Maturity date Principal amount Value U.S. Treasury Bills 0.140 6/26/14 $8,000,000 $7,988,800 U.S. Treasury Bills 0.208 10/17/13 39,100,000 39,084,511 U.S. Treasury Bills 0.121 7/25/13 42,725,000 42,721,582 U.S. Treasury Notes (k) 2.750 10/31/13 50,000,000 50,426,347 U.S. Treasury Notes (k) 0.375 7/31/13 25,000,000 25,003,740 Total U.S. treasury Obligations (cost $165,224,980) ASSET-BACKED COMMERCIAL PAPER (6.2%) (a) Yield (%) Maturity date Principal amount Value Chariot Funding, LLC 144A (JPMorgan Chase Bank (LOC)) 0.120 7/11/13 $15,750,000 $15,749,475 CIESCO, LP 0.170 7/9/13 7,750,000 7,749,707 Fairway Finance, LLC (Canada) 0.130 7/10/13 15,000,000 14,999,513 Liberty Street Funding, LLC (Canada) 0.140 7/16/13 15,000,000 14,999,125 Manhattan Asset Funding Co., LLC (Japan) 0.190 8/1/13 6,000,000 5,999,018 Manhattan Asset Funding Co., LLC (Japan) 0.170 7/9/13 10,000,000 9,999,622 Old Line Funding, LLC 144A 0.160 8/5/13 15,900,000 15,897,527 Victory Receivables Corp. (Japan) 0.160 7/8/13 17,510,000 17,509,455 Total asset-backed commercial paper (cost $102,903,442) CERTIFICATES OF DEPOSIT (1.1%) (a) Interest rate (%) Maturity date Principal amount Value Westpac Banking Corp./NY (Australia) 1.029 7/10/13 $17,400,000 $17,403,824 Total certificates of deposit (cost $17,403,824) TIME DEPOSITS (1.0%) (a) Interest rate (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd. (Cayman Islands) 0.080 7/1/13 $17,000,000 $17,000,000 Total time deposits (cost $17,000,000) TOTAL INVESTMENTS Total investments (cost $1,648,750,406) (b) Key to holding's abbreviations LOC Letter of Credit Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2012 through June 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,648,598,416. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (k) The rates shown are the current interest rates at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $102,903,442 $— Certificates of deposit — 17,403,824 — Commercial paper — 122,476,711 — Repurchase agreements — 849,055,000 — Time deposits — 17,000,000 — U.S. government agency obligations — 374,686,449 — U.S. treasury obligations — 165,224,980 — Totals by level $— $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 29, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 29, 2013
